         Case 4:15-cr-00198-JM Document 182 Filed 06/17/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION


UNITED STATES OF AMERICA

V.                         CASE NO. 4:15CR00198-3 JM

JAVANDER WILLIAMS

                                        ORDER

      Pending is the Defendant’s motion for reconsideration of the Court’s order

denying his motion seeking compassionate release under the First Step Act. (Docket

#180). Also pending is the Defendant’s motion for inclusion of exhibits. (Docket #181).

The motion for inclusion of exhibits is GRANTED.

      As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

modify terms of imprisonment as follows:

             The court may not modify a term of imprisonment once it has been
      imposed except that—in any case—the court, upon motion of the Director
      of the Bureau of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the warden of
      the defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised release
      with or without conditions that does not exceed the unserved portion of
      the original term of imprisonment), after considering the factors set forth
      in section 3553(a) to the extent that they are applicable, if it finds that--

      (i) extraordinary and compelling reasons warrant such a reduction ... and
      that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

      Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i),
         Case 4:15-cr-00198-JM Document 182 Filed 06/17/20 Page 2 of 3



Williams must both meet the exhaustion requirement and demonstrate that “extraordinary

and compelling reasons” warrant a reduction of his sentence. On April 21, 2020 the

Court denied the Defendant’s motion for compassionate release finding that he had failed

to comply with the exhaustion requirement and failed to demonstrate extraordinary and

compelling reasons to modify his sentence.

       Williams asks the Court to reconsider its Order arguing that he has now tested

positive for COVID -19. Further, Defendant asserts that he has exhausted his

administrative remedies because his request for compassionate release to the Warden has

been denied. The Court lacks authority to act on the defendant’s motion for

compassionate release at this time.

       The defendant filed administrative requests for compassionate release to the

Warden at the facility where he is incarcerated, the requests were denied on May 1 and

May 26, 2020. However, there is no indication that the defendant appealed the Warden’s

denial to the BOP “Regional Director within 20 days of the date the Warden signed the

response” as required by 28 C.F.R. § 542.15(a). Had the defendant appealed to the BOP

Regional Director and been denied, he would have had the administrative right to appeal

that denial to the BOP General Counsel. 28 C.F.R. § 542.15(a). “Appeal to the General

Counsel is the final administrative appeal.” Id. The defendant has not exhausted all

administrative appeals in the multi-stage administrative appeal process.

        For these reasons, the motion for reconsideration, docket # 180, is DENIED

without prejudice.

       IT IS SO ORDERED this 17th day of June, 2020.
Case 4:15-cr-00198-JM Document 182 Filed 06/17/20 Page 3 of 3




                                   _______________________________
                                  James M. Moody Jr.
                                  United States District Judge
